DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/10/22. The applicant has overcome the objection and the 102 rejection over WO’162 (Li et al). However, the 35 USC 112 rejections and the remaining 102 rejection over Xiao et al’554 have not yet been satisfactorily overcome. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over the remaining ground of rejection as formulated hereinbelow and for the reasons of record: 

Election/Restrictions and Claim Disposition
Claims 1-5 and 7-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/25/21 and 12/17/21.
Claims 6 and 9-10 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9-10 are still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "particle-like", "flake-like", "needle-like" and "fiber-like" still renders the claim(s) indefinite because the claim includes elements not actually disclosed (those encompassed by "particle/flake/needle/fiber-like"), thereby rendering the scope of the claim unascertainable. 
Regarding claim 9, the phrase "particle-like" still renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "particle-like"), thereby rendering the scope of the claim unascertainable. 
Examiner’s note: applicant’s cooperation is requested in correcting any errors of which applicant may become aware in withdrawn claims 7-8. In this respect, regarding claims 7-8, the phrase "needle-like" and "fiber-like" render the claims indefinite because the claim includes elements not actually disclosed (those encompassed by "needle/fiber-like"), thereby rendering the scope of the claim unascertainable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 6 and 9-10 are rejected under 35 U.S.C. 102a2 as being anticipated by Xiao et al 9859554.
As to claims 6 and 9:
Xiao et al discloses that it is known in the art to make a lithium-ion secondary battery (COL 1, lines 5-10 & lines 20-22; COL 3, lines 27-30; CLAIMS 8-9; FIGURE 3) comprising negative electrode and a positive electrode comprising an electrochemically active material including a NiMnCo-based compound such as LiNixMnyCozO2 or LiNixMnyCozO4 (COL 8, lines 56-67; COL 9, lines 4-25; CLAIMS 8-9; FIGURE 3). Xiao et al disclose conductive additives/fillers including carbon black/acetylene black, carbon nanotubes and/or carbon nanofibers (COL 5, lines 50-59). Xiao et al disclose a combination of conductive fillers such as carbon black and carbon nanofiber can be used to ensure electron conduction (COL 5, lines 50-59). Xiao et al disclose that the lithium-based active material of the positive electrode may be intermingled with a carbon-based materials as conductive additive/fillers (COL 9, lines 30-43). Thus, the use of conductive additives/fillers is equally applicable to both the negative electrode and the positive electrode. 
As mentioned supra, Xiao et al disclose a combination of conductive fillers such as carbon black and carbon nanofiber can be used to ensure electron conduction (COL 5, lines 50-59: see below [Symbol font/0xDF]). 

    PNG
    media_image1.png
    162
    422
    media_image1.png
    Greyscale

Examiner’s note: in this case, the teachings of Xiao et al readily envision using a combination of conductive fillers such as carbon black and carbon nanofiber to ensure electron conduction regardless of the electrode polarity. Further, note that during charging-discharging cycles of the working battery (i.e., a lithium-ion secondary battery) both electrodes (cathode/anode) reverse their respective polarity for charging-discharging purposes and for achieving normal working conditions. In this respect, it should also be noted that independent claim 6 does not define the specific charging-discharging state of the claimed battery. 
As to claim 10:
Xiao et al disclose the amount of the conductive additive/filler ranges from about 0.1-50 wt. % based on the total solid wt. % of the active material (COL 6, lines 2-5; CLAIM 7). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of conductive additive or filler 0.1 wt. %. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
Thus, the present claims are anticipated. 

Response to Arguments
As to the 102 rejection over WO’162 (Li et al), applicant’s arguments, filed 06/10/22, have been fully considered and are persuasive.  Thus, such 102 rejection has been withdrawn. 
With respect to the 102 rejection over Xiao et al, applicant's arguments filed 06/10/22 have been fully considered but they are not persuasive. In this respect, applicant has made the allegation that “Xiao…also does not teach or suggest the claimed conductive additive comprising at least two of particle-like, flake-like, needly-like, or fiber-like material” and “Applicant submits that there is no explicit teaching in Xiao of mixing…a combination of conductive additive/fillers…”. In response, the examiner strenuously but respectfully disagrees with applicant’s characterization of the prior art. As mentioned supra, Xiao et al disclose a combination of conductive fillers such as carbon black and carbon nanofiber can be used to ensure electron conduction (COL 5, lines 50-59: see below [Symbol font/0xDF]): 

    PNG
    media_image1.png
    162
    422
    media_image1.png
    Greyscale

Therefore, in this instance, the teachings of Xiao et al readily envision using a combination of conductive fillers such as carbon black and carbon nanofiber to ensure electron conduction regardless of the electrode polarity. (Emphasis added[Symbol font/0xAE]) Further, note that during charging-discharging cycles of the working battery (i.e., a lithium-ion secondary battery) both electrodes (cathode/anode) reverse their respective polarity for charging-discharging purposes and for achieving normal working conditions. Notice further that independent claim 6 does not define the specific charging-discharging state of the claimed battery. Thus, applicant is kindly reminded that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is substantially the same, performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Also, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
With respect to the 112 rejections, applicant’s attention is directed to the following (see MPEP 2173.05(d) Exemplary Claim Language): 
“Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made… Examples of claim language which have been held to be indefinite because the intended scope of the claim was unclear are: (E) "coke, brick, or like material". Ex parte Caldwell, 1906 C.D. 58 (Comm’r Pat. 1906).” Therefore, the 112 rejections still stand for the reasons of record. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727